DETAILED ACTION

1. 	This Non-Final Office action is in response to Applicant’s communication received August 29, 2022. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments
3.  	Applicant's representative argued that a person of ordinary skill in the art would understand and appreciate how the processor can monitor content of a first communication session by looking at or identifying specific words, phrases, gestures, punctuations, key phrases, abbreviations, etc. Examiner Jeanty agreed Applicant's representative's arguments were persuasive and would overcome the current written description rejections. However, upon reviewing the claims, the Examiner notes that the claims are still rejected under 35 USC 112 first paragraph. 
 	The purpose of this written description requirement is to “ensure that the scope of the right to exclude, as set forth im the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (citation omitted). The requirement, thus, “ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time.” Id.
 	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter at the time the application was filed. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562—63 (Fed. Cir. 1991). In particular, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. J/d.; see Appeal 2021-003301 Application 14/245,855 also Ariad, 598 F.3d at 1351; Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 Fed. Reg. 57, 61-62 (Jan. 7, 2019) (the “2019 § 112 Guidelines”). The written description requirement does not demand any particular form of disclosure; however,” a description that merely renders the invention obvious does not satisfy the requirement.” Aviad, 598 F.3d at 1352 (citation omitted). Identify a First Topic in the Content of the First Communication Session
 	
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
5. 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.  	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
 	Claim 1 recites “monitoring, with a processor, content of a first communication session between a first communication endpoint of a first user and a second communication endpoint of a second user to identify a first topic in the content of the first communication session.”
 	Likewise, claims 12 and 20 recite a content monitor with similar functionality, and a process in the contact center for monitoring content. However, upon close examination of the specification, there is no description of how to identify a first topic in the content of the first communication session, as claimed. Specifically, paragraph [23] describes generic content monitoring software—“.. .any hardware/software that can monitor content of a communication session.”

The specification states the following:
[0028] The content monitor 122 monitors content of the communication session to identify one or more topics in the communication session. The content monitor 122 can monitor the communication session by looking for specific words, phrases, gestures, punctuation, key presses, abbreviations, and/or the like to identify topics. The content monitor 122 can monitor content in various types of media, such as voice media or video media. A topic can be any type of topic that can be uniquely identified. For example, a topic could be that a user wanted to purchase product X, but that product X was out of stock.

A second topic could be that an agent recommended product Y as a replacement for product X, which the user purchased.
 	Here, the claims lack written description because the claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. This disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the monitoring function. Although Applicant has argued that one of ordinary skill would understand and appreciate the monitoring content limitation (Brief, p. 8), however, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure."
Here, the specification is silent as to how the inventor has chosen to identify topics in the communications session. Accordingly, the written description does not convey that the inventor had possession of the claimed invention.
Claims 1, 12, and 20 also recite “generating a first survey that includes a dynamically-generated question based on the identified first topic,” and a survey generator. There is no description of a processor with programming sufficient to perform the functions of dynamically generating questions. Here, again the claims lack written description because the claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Through prosecution, in terms of the prior art, the Applicant has argued that dynamically generated questions are not question-structures merged with identified topics—as applied in the prior art rejections herein. At same time, the specification fails to provide a method of forming the dynamic questions while also arguing that a person of ordinary skill would appreciate that the limitation has proper written description. As in the limitation above, the specification is silent as to how the inventor has chosen to generate dynamically-generated questions. Accordingly, this disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the survey generation function. Rather, paragraphs [0024 and 0029-34], merely state desired results without divulging any particular ways of achieving the functions.

Claims 2-11 and 13-19 are rejected because they depend upon rejected claims.

Additionally, claim 3 recites “the dynamically-generated question is generated to contain words and a topic identified by the monitoring, and the dynamically-generated question is not selected from a previously drafted question.” In addition to the comments above, the underlined portion lack support in the original disclosure. The specification describes, “In one embodiment, a topic can be generated based on a non-response. For example, as part of a communication session, the user is asked by an IVR system to give a response to a question. If the user did not respond, an identified topic could be to ask the user why he/she did not respond to the question.” (Specification [31]). The description stops short of explaining that the question is not selected form a previously drafted question. More importantly, the specification fails to describe what tools or technologies are used to generate the question. 

Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 PTO form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3624                   on, key presses, abbreviations, and/or the like to identify topics. The content monitor ge specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. This disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the monitoring e specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would second user to identify a first topic in the content of the first communication session.”

Likewise, claims 12 and 20 recite a content monitor with similar functionality, and a process in the contact center for monitoring content. However, upon close examination of the specification, there is no description of how to identify a first topic in the content of the first communication session, as claimed. Specifically, paragraph [23] describes generic content monitoring software that can monitor content of a communication session.”

The specification states the following:

[0028] The content monitor 122 monitors content of the communication session to identify one or more topics in the communication session. The content monitor 122 can monitor the communication session by looking for specific words, phrases, gestures, punctuation, key presses, abbreviations, and/or the like to identify topics. The content monitor 122 can monitor content in various types of media, such as voice media or video media. A topic can be any type of topic that can be uniquely identified. For example, a topic could be that a user wanted to purchase product X, but that product X was out of stock.

A second topic could be that an agent recommended product Y as a replacement for product X, which the user purchased.

Here, the claims lack written description because the claim defines the invention in functional language specifying a desired result, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. This disclosure does not indicate that the inventors had possession of the details of particular software or instructions that would implement the monitoring function. Although Applicant has argued that one of ordinary skill would understand and appreciate the monitoring content limitation (Brief, p. 8), however, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee